34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James Michael POUNDS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-2532.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 15, 1994.Filed:  August 29, 1994.

Before BOWMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
James Michael Pounds appeals the district court's1 order adopting the report and recommendation of the magistrate judge2 to deny Pounds' motion under 28 U.S.C. Sec. 2255 to vacate, set aside, or correct his sentence.  Pounds alleges that his guilty pleas were involuntary because his counsel was ineffective in failing to investigate and advise Pounds on a potential insanity defense or his incompetence to stand trial.  Pounds also argues that the district court erred in considering testimony not related to the issue of his competency and that he should be given a full evidentiary hearing regarding his mental state.  We have carefully reviewed the briefs and record and conclude that the district court committed no error in adopting the thorough and well-reasoned report and recommendation of the magistrate judge, and that a full opinion would have no precedential value.  Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable William G. Cambridge, United States District Judge for the District of Nebraska


2
 The Honorable Kathleen A. Jaudzemis, United States Magistrate Judge for the District of Nebraska